DETAILED ACTION
This is on the merits of Application No. 16/282632, filed on 02/22/2019. Claims 1-3, 7-21 are pending. Claims 11-20 are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/06/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 15 states “the target gear position”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 states “wherein the internal part of the engaging sleeve is engaged with the external parts of the first synchronizing ring and the first gland; the internal part of the engaging sleeve is engaged with external parts of the second synchronizing ring and the second gland” It is unclear how the engaging sleeve can be engaged with the first and synchronizing ring, and the first and second gland 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-10, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2019/0301600 to Matsuura et al.
Matsuura discloses:
(Claim 1) An electric vehicle transmission apparatus (Fig. 7), comprising: a transmission source (Fig. 2, E); a transmission shaft (Fig. 7 67) coupled with the transmission source; a first-position gear (Fig. 7 65) furnished at the transmission shaft; a second-position gear (Fig. 7 66) furnished at the transmission shaft; a synchronizer (Fig. 7 S) being furnished at the transmission shaft is positioned between the first-position gear and the second-position gear; a dispelling fork (Fig. 5 91) coupled with the synchronizer; a dispelling fork power source (Fig. 6 72) coupled with the dispelling fork; and a controlling unit (Fig. 1 100) electrically connected to the transmission source and the dispelling fork power source; wherein, the dispelling fork drives the synchronizer to make the synchronizer move from an original gear position to a synchronized position, afterward, the dispelling fork does not move at a synchronized time (This is a functional limitation that the art is capable of doing); the dispelling fork drives the synchronizer again to make the 
(Claim 3) wherein both the dispelling fork power source and the transmission source are motors (Fig. 6 element 72 dispelling fork power source motor, Fig. 2 element E, engine (a type of motor) is the transmission source).
(Claim 7) wherein the synchronized position is a gap to be engaged where the synchronizing ring contacts the friction ring set, and the engaging sleeve is not engaged with the gland (Fig. 9D).
(Claim 8) wherein the spline furnished at both the internal part of the engaging sleeve and at the external part of the hub can be slid along each other (Fig. 9A-9G).
(Claim 9) wherein the external teeth furnished at the external parts of the first synchronizing ring, the second synchronizing ring, the first gland and the second gland can be engaged with the spline of the engaging sleeve respectively (Fig. 9G).
(Claim 10) wherein the synchronized time is 50ms ~ 500ms (This is a functional limitation that the art is capable of doing).
(Claim 21) wherein the synchronized position is a gap to be engaged where the second synchronizing ring contacts the second friction ring set, and the engaging sleeve is not engaged with the second gland (Fig. 9D as applied to the left side of Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of CN105270205 to Luo et al. (cited in applicant’s IDS).
Matsuura discloses:
The limitations of claim 1.
Matsuura does not disclose:
(Claim 2) wherein the 13Attorney Docket No. 0121225.248US2dispelling fork power source is coupled with a screw and the screw is coupled with the dispelling fork.
Luo teaches:
(Claim 2) Various implementations of a motor and fork (Figs. 3-5), in particular a dispelling fork power source coupled with a screw and the screw coupled with the dispelling fork (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Matsuura to have a screw between the motor and fork, as taught by Luo, as an obvious design choice as to how to move the fork. Swapping out one type of actuator for another would easily be conceivable to one of ordinary skill in the art and produce predictable results. While Liu does not specifically disclose a screw type mechanism to actuate the fork, screw type mechanisms are well-known in the art, as shown by Luo, to actuate these types of synchronizers.

Claims 1, 3, 7-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN107795676 to Liu et al. (cited in applicant’s IDS) in view of U.S. Patent App. Pub. No. 2014/0005903 to Hanai et al.
Liu discloses:
(Claim 1) An electric vehicle transmission apparatus (See annotated Fig. 1 below and paragraph starting at line 41), comprising: a transmission source (M1); a transmission shaft (2) coupled with the transmission source; a first-position gear (3) furnished at the transmission shaft; a second-position gear (4) furnished at the transmission shaft; a synchronizer (5) being furnished at the transmission shaft is positioned between the first-position gear and the second-position gear; a dispelling fork (6) coupled with the synchronizer; a dispelling fork power source (Fig. 2, gear shifting motor in specification) coupled with the dispelling fork; and a controlling unit (Abstract, line 119 paragraph, PI controller) electrically connected to the transmission source and the dispelling fork power source; wherein, the dispelling fork drives the synchronizer to make the synchronizer move from an original gear position to a synchronized position, afterward, the dispelling fork does not move at a synchronized time; the dispelling fork drives the synchronizer again to make the synchronizer move to the target gear position where the original gear position is one of the first-position gear and the second-position gear and the target gear position is the other of the first-position gear and the second-position gear (Figs. 4 and 5, Page 4 and 5, holds at synchronous lock stage until stage is complete and then finishes engagement, works the same for both sides of the engagement),
wherein the synchronizer further comprising an engaging sleeve (See annotated Fig. 4 below, element 7), a hub (8), a first synchronizing ring (9), a second synchronizing ring, a 
wherein an internal part of the engaging sleeve is engaged with external parts of the first synchronizing ring and the first gland; the internal part of the engaging sleeve is engaged with external parts of the second synchronizing ring and the second gland (Fig. 4d);
wherein the synchronization further has a first friction ring set and a second friction ring set that are engaged to the hub with teeth (Annotated Fig. 4 element 12); both the first friction ring set and the second friction ring set have a bushing ring (Annotated Fig. 4 element 10) respectively; both the first tapered surface and the second tapered surface are furnished at the external part of the bushing rings respectively (see Fig. 4).
(Claim 3) wherein both the dispelling fork power source and the transmission source are motors (Paragraph at line 83, drive motor and gear shifting motor).
(Claim 7)
(Claim 8) wherein the spline furnished at both the internal part of the engaging sleeve and at the external part of the hub can be slid along each other (Fig. 4, see teeth sliding).
(Claim 9) wherein the external teeth furnished at the external parts of the first synchronizing ring, the second synchronizing ring, the first gland and the second gland can be engaged with the spline of the engaging sleeve respectively (Fig. 4, see teeth engaging).
(Claim 21) wherein the synchronized position is a gap to be engaged where the second synchronizing ring contacts the second friction ring set, and the engaging sleeve is not engaged with the second gland (Page 4 paragraph at line 131, between Fig. 4b and 4c is when synchronization will occur, when the sleeve is engaged with the synchronizing ring but not the gland).


    PNG
    media_image1.png
    731
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    648
    503
    media_image2.png
    Greyscale


Liu does not explicitly disclose:
(Claim 1) a friction ring.
Hanai teaches:
(Claim 1) a friction ring (Fig. 3 element 88).

Regarding claim 10, it is a functional limitation that Liu is capable of. Even still,
Liu discloses:
The limitations of claim 1.
Minimizing synchronizing time (see paragraph at line 131). 
Liu does not explicitly disclose:
(Claim 10) wherein the synchronized time is 50ms ~ 500ms.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the synchronized time between 50ms ~ 500 ms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Hanai in view of CN105270205 to Luo et al. (cited in applicant’s IDS).
Liu and Hanai teach:
The limitations of claim 1.
Liu and Hanai do not teach:
(Claim 2) wherein the 13Attorney Docket No. 0121225.248US2dispelling fork power source is coupled with a screw and the screw is coupled with the dispelling fork.
Luo
(Claim 2) Various implementations of a motor and fork (Figs. 3-5), in particular a dispelling fork power source coupled with a screw and the screw coupled with the dispelling fork (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Liu to have a screw between the motor and fork, as taught by Luo, as an obvious design choice as to how to move the fork. Swapping out one type of actuator for another would easily be conceivable to one of ordinary skill in the art and produce predictable results. While Liu does not specifically disclose a screw type mechanism to actuate the fork, screw type mechanisms are well-known in the art, as shown by Luo, to actuate these types of synchronizers.

Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejection, what makes the limitation unclear is how it states how the first and second sides are engaged without stating that these happen at separate instances. As written, the synchronizing ring, the first gland, the second synchronizing ring, and the second gland need to all be engaged concurrently. It is suggested applicant state these limitations in an alternative fashion, for example: wherein an internal part of the engaging sleeve is engaged with external parts of the first synchronizing ring and the first gland or the internal part of the engaging sleeve is engaged with external parts of the second synchronizing ring and the second gland. Alternatively, applicant can state: wherein an internal part of the engaging sleeve can be/is capable of being engaged with external parts of the first synchronizing ring and the first gland; the internal part of the engaging sleeve can be/is capable of being engaged with external parts of the second synchronizing ring and the second gland. This makes clear that these are not being engaged at the same time.

Applicant also argues that Liu uses a shift motor to drive a socket turbine reducer whereas the claimed invention uses a shift motor to directly drive a screw. This appears to be what claim 2 is encompassing. As shown above, Liu and Hanai can be modified further through the teachings of Luo to meet the limitations of claim 2.
New claim 21 is also rejected as shown above.
A new grounds of rejection is also added under 102(a)(2) with the Matsuura reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659